Exhibit 10.7


FLOTEK INDUSTRIES, INC.
FORM OF RESTRICTED STOCK AGREEMENT
1.    Grant of Restricted Stock. Subject to the conditions described in this
agreement (the “Award Agreement”) and the Flotek Industries, Inc. 2019
Non-Employee Director Incentive Plan (the “Plan”), Flotek Industries, Inc., a
Delaware corporation (the “Company”), hereby agrees to grant the Participant
shares of “Restricted Stock” of the Company.
2.    Definitions. The definitions of certain terms used in this Agreement are
set forth in Exhibit A to this Award Agreement. Other capitalized terms used
herein not defined herein shall have the meanings given said terms in the Plan,
as applicable.
3.    Shares of Restricted Stock Granted. Shares of Restricted Stock as
indicated in Exhibit A are hereby issued to the Participant.
4.    Grant Date. Indicated in Exhibit A.
5.    Vesting.
(a)    Vesting Schedule. Subject to the satisfaction of the terms and conditions
set forth in the Plan and this Award Agreement, including Participant’s
continued employment/service with the Company through the applicable vesting
date set forth below, Participant shall vest in his/her rights under the
Restricted Stock and the Company’s right to the return and reacquisition of such
shares shall lapse with respect to the Restricted Stock as of the next annual
meeting of the stockholders of the Company that follows the Grant Date (the
“Vesting Date”).
(b)    Forfeited Restricted Stock. For the sake of clarity, references to
Restricted Stock does not include any previously forfeited Restricted Stock.
6.    Issuance and Transferability.
(a)    Registration and Restricting Legend. Upon grant, the Restricted Stock
granted hereunder shall be registered in the name of Participant and, unless and
until such Restricted Stock vests, shall be left on deposit with the Company, or
in trust or escrow pursuant to an agreement satisfactory to the Company, until
such time as the restrictions on transfer have lapsed. If the shares of
Restricted Stock are represented by certificates, such certificates shall be
marked with the following legend:
“The shares represented by this certificate have been issued pursuant to the
terms of the Flotek Industries, Inc. 2019 Non-Employee Director Incentive Plan
and may not be sold, pledged, transferred, assigned or otherwise encumbered in
any manner except as is set forth in the terms of the Restricted Stock Agreement
provided to you on this website.”
(b)    Book Entry Form. If the shares are held in book entry form, then such
entry will reflect, in a manner sufficient to effect in a legally enforceable
form, that such shares of Restricted Stock are subject to the restrictions of
this Award Agreement and the Plan.
(c)    Stock Power. Participant will deliver to the Company a stock power, in
substantially the form as Exhibit B attached hereto or such form as required by
the Company, endorsed in blank, with respect to each Award of Restricted Stock.
(d)    Release of Restrictions. Upon vesting of any portion of the shares of
Restricted Stock and satisfaction of any other conditions required by the Plan
or pursuant to this Award Agreement, the Company shall promptly either issue a
stock certificate, without such restricted legend, for any shares of the
Restricted Stock that have vested, or, if the shares are held in book entry
form, the Company shall remove the notations on the book entry registrations for
any shares of the Restricted Stock that have vested.
(e)    Prohibition on Transfer. Until restrictions lapse, the Restricted Stock
shall not be transferable. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, or torts of
Participant. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Restricted Stock, regardless of by whom
initiated or attempted, prior to the lapse of restrictions shall be void and
unenforceable against the Company. If, notwithstanding the foregoing, an
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Restricted Stock is effected by operation of law, court order or
otherwise, the affected Restricted Stock shall remain subject to the risk of
forfeiture, vesting requirement and all other terms and conditions of this Award
Agreement. In the case of Participant’s death or Disability, Participant’s
vested rights under this Award Agreement (if any) may be exercised and enforced
by Participant’s guardian or legal representative.
7.    Forfeiture.
(a)    In the event of Participant’s Termination by the Company or by
Participant for any reason whatsoever other than the death or Disability of
Participant, the unvested Restricted Stock held by Participant at that time
shall immediately be forfeited and the Company shall repurchase such forfeited
shares from the Participant for the lesser of (i) the amount paid by the
Participant to the Company for such shares, if any, or (ii) the Fair Market
Value of an equivalent number of shares of Common Stock determined on the date
the Restricted Stock is forfeited.
(b)    If not already forfeited pursuant to Section 7(a), the occurrence of any
of the following events prior to the Vesting Date shall cause the Restricted
Stock which is not yet Vested to be considered immediately Vested: (i) a Change
of Control, (ii) the death of Participant, (iii) a Termination which results
from the Disability of Participant.
8.    Ownership Rights. Subject to any reservations, conditions or restrictions
set forth in this Award Agreement and/or the Plan, upon grant to Participant of
the Restricted Stock, Participant shall be entitled to all voting rights
applicable to the Restricted Stock during the Restricted Period. In the event of
forfeiture of shares of Restricted Stock, the Participant shall have no further
rights with respect to such Restricted Stock.
9.    Reorganization of the Company. The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
10.    Certain Restrictions. By executing this Award Agreement, Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with the securities law or any other applicable laws, rules
or regulations, or with this Award Agreement or the terms of the Plan.
11.    Amendment and Termination. This Award Agreement or the Plan may be
amended or terminated in accordance with the terms of the Plan.
12.    Taxes and Withholdings.
(a)    Tax Consequences. The granting, vesting and/or sale of all or any portion
of the Restricted Stock may trigger tax liability. Participant agrees that
he/she shall be solely responsible for any such tax liability. Participant is
encouraged to contact his tax advisor to discuss any tax implications which may
arise in connection with the Restricted Stock.
(b)    Withholding. Participant acknowledges that the vesting of Restricted
Stock granted pursuant to this Award Agreement, the making of an election under
Section 83(b) of the Code and the vesting and payment of any accrued dividends
may result in federal, state or local tax withholding obligations. Participant
understands and acknowledges that the Company will not deliver shares of Common
Stock or make any payment of accrued dividends until it is satisfied that
appropriate arrangements have been made to satisfy any tax obligation under this
Award Agreement or the Plan and agrees to make appropriate arrangements suitable
to the Company for satisfaction of all tax withholding obligations. Further,
Participant hereby agrees and grants to the Company the right to withhold from
any payments or amounts of compensation, payable in cash or otherwise, in order
to meet any tax withholding obligations under this Award Agreement or the Plan.
As such, if the Company requests that Participant take any action required to
effect any action described in this Section and to satisfy the tax withholding
obligation pursuant to this Award Agreement and the Plan, Participant hereby
agrees to promptly take any such action.
(c)    Section 83(b). Participant understands that any election under
Section 83(b) of the Code with regard to the Restricted Stock must be made
within thirty (30) days of the Grant Date and that, in the event of such
election, Participant will so notify the Company in writing on or before such
date.
13.    No Guarantee of Tax Consequences. The Company, Board and Committee make
no commitment or guarantee to Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
this Award Agreement and assumes no liability whatsoever for the tax
consequences to Participant.
14.    Severability. In the event that any provision of this Award Agreement is,
becomes or is deemed to be illegal, invalid, or unenforceable for any reason, or
would disqualify the Plan or this Award Agreement under any law deemed
applicable by the Board or the Committee, such provision shall be construed or
deemed amended as necessary to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Board or the
Committee, materially altering the intent of the Plan or this Award Agreement,
such provision shall be stricken as to such jurisdiction, the Participant or
this Award Agreement, and the remainder of this Award Agreement shall remain in
full force and effect.
15.    Terms of the Plan Control. This Award Agreement and the underlying Award
are made pursuant to the Plan. Notwithstanding anything in this Award Agreement
to the contrary, the terms of the Plan, as amended from time to time and
interpreted and applied by the Committee, shall govern and take precedence. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan, the terms of which are incorporated herein by reference.
16.    Governing Law. This Award Agreement shall be construed in accordance with
(excluding any conflict or choice of law provisions of) the laws of the State of
Delaware to the extent federal law do not supersede and preempt Delaware law.
17.    Consent to Electronic Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which Participant
has access. Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his electronic signature is the same as, and shall have
the same force and effect as, his manual signature.
[SIGNATURE PAGE FOLLOWS]


COMPANY:
Flotek Industries, Inc.
By:     
Name Printed:     
Title:     
PARTICIPANT:

[NAME]
Address:
    
    
    
    





EXHIBIT A

--------------------------------------------------------------------------------

Company Name    Flotek Industries, Inc.
Plan
Flotek Industries, Inc. 2019 Non-Employee Director Incentive Plan

Participant Id    ___________________________
Participant Name    ___________________________
Participant Address    ___________________________
Grant/Award Type    ___________________________
Share Amount    ___________________________
Grant/Award Price    ___________________________
Grant/Award Date    ___________________________
Expiration Date    ___________________________
VESTING SCHEDULE
Vesting Date    No. of Shares    Percent
_____________    _____________    _____________


EXHIBIT B
Assignment Separate from Certificate
FOR VALUE RECEIVED, _____________________________ hereby sells, assigns and
transfers unto Flotek Industries, Inc., a Delaware corporation (the “Company”),
_____________ (_______________) shares of common stock of the Company
represented by Certificate No. ______ and does hereby irrevocably constitute and
appoint ________________________, or his designee or successor, as attorney to
transfer the said stock on the books of the Company with full power of
substitution in the premises.
Dated:    , 20___.

Print Name

Signature
INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AWARD AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.




1

